Citation Nr: 0415296	
Decision Date: 06/15/04    Archive Date: 06/23/04

DOCKET NO.  93-09 581A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
irritable colon.

2.  Entitlement to a rating in excess of 10 percent for 
prostatitis prior to February 18, 2001.  

3.  Entitlement to a rating in excess of 20 percent for 
prostatitis on and after February 18, 2001.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Robinson, Counsel

INTRODUCTION

The veteran served on active duty form January 1952 to 
January 1954.  

This matter came before the Board of Veterans' Appeals 
(Board) from a September 1992 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York that assigned 10 percent evaluations for irritable colon 
and prostatitis.  

In May 1998, the veteran testified during a hearing before a 
Member of the Board at the RO, a transcript of which is of 
record.  In November 1998, the Board remanded the matter to 
the RO for additional development.  After accomplishing the 
requested development, the RO assigned a 20 percent 
evaluation for the veteran's service-connected prostatitis, 
effective February 18, 2001.  The assigned rating does not 
represent the maximum available under applicable diagnostic 
criteria, and the claim for increase therefore remains viable 
on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Thus, the issues now on appeal are characterized as listed on 
the title page.

In March 2004, the Board's administrative service notified 
the veteran that the Member before whom he appeared in May 
1998 was no longer employed with the Board, and of his right 
to provide testimony at a new hearing before another Board 
Member.  The letter indicated that if the veteran did not 
respond within 30 days, it would be assumed that he did not 
want a new hearing.  The veteran did not respond during the 
allotted time period.  The matter is now before the Board for 
review.





FINDINGS OF FACT

1.  The veteran's service-connected irritable colon is 
manifested primarily by bowel disturbance with abdominal 
distress, resulting in no more than moderate impairment.  

2.  Prior to February 18, 2001 the veteran's service-
connected prostatitis was manifested by daytime voiding 
intervals of 2 to 3 hours or awakening 2 times a night to 
void, hesitancy, and urinary infections that required no 
drainage or frequent hospitalizations or continuous intensive 
management, no evidence of urinary leakage requiring the use 
of absorbent pads, and no intermittent or continuous 
catherization.

3.  From February 18, 2001, the evidence shows that the 
veteran's prostatitis is manifested by urinary frequency of 3 
to times per night, and less frequently than hourly during 
the day; urinary hesitancy; some urinary leakage, but not 
enough to require use of absorbent pads or other materials.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
irritable colon have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.114, 
Diagnostic Code 7319 (2003).

2.  The criteria for a rating in excess of 10 percent for 
prostatitis for the period prior to February 18, 2001 have 
not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 
C.F.R. § 4.115a, Diagnostic Code 7527 (1993); 38 C.F.R. §§ 
4.115a, 4.115b, Diagnostic Code 7527 (2003).

3.  The criteria for a rating in excess of 20 percent for 
prostatitis for the period on and after February 18, 2001 
have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7527 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi 17 Vet. App. 412 
(2004).  In this case it was essentially held that the notice 
and assistance provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA) should be provided to a claimant prior to 
any adjudication of the claim.  In this case, the claim had 
been filed, and initial adjudication had taken place before 
the VCAA was enacted.  Thus, preadjudication notice was not 
provided nor was it possible.  The Court decision did not 
contain a remedy under such facts, and there appears to be no 
efficient remedy evident given these facts.

As will be discussed below, the VCAA provisions have been 
considered and complied with, to the extent applicable to 
this issue.  There is no indication that there is additional 
evidence to obtain, there is no additional notice that should 
be provided, and there has been a complete review of all the 
evidence without prejudice to the appellant.  As such, there 
is no indication that there is any prejudice to the appellant 
by the order of the events in this case.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Any error in the sequence of 
events is not shown to have any effect on the case or to 
cause injury to the claimant.  As such, the Board concludes 
that any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096, substantially amended the 
provisions of Chapter 51 of Title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2001).  The changes in law have 
amended the requirements as to VA's development efforts in 
this case, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001), 
overruled in part on other grounds, Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003).

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (now codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003)).  The intended 
effect of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and scope of assistance VA will provide a claimant who files 
a substantially complete application for VA benefits.  The 
regulations also provide guidelines regarding VA's duties to 
notify claimants of necessary information or evidence and to 
assist claimants in obtaining evidence.  The regulations, 
which in pertinent part are effective as of the date of 
enactment of the VCAA, interpret and implement the mandates 
of the statute, "and do not provide any rights other than 
those provided by the VCAA."  66 Fed. Reg. 45,629.  See also 
VAOPGCPREC 7-2003 (Nov. 19, 2003), as to retroactivity of the 
VCAA regulations.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  The Board has carefully reviewed 
the appellant's claim file, to ascertain whether another 
remand to the RO is necessary in order to assure compliance 
with the new legislation.  It is noted that the development 
of medical evidence appears to be complete.  By virtue of the 
March 1993 Statement of the Case (SOC), October 1993, 
September 1995, December 1997, September2003, October 2003 
Supplemental Statement of the Case (SSOCs), November 1998 
Board remand, February 2002 letter, and associated 
correspondence issued since the appellant filed his claims, 
the appellant has been given notice of the information and/or 
medical evidence necessary to substantiate his claims.  He 
was advised that, if she adequately identified relevant 
records with names, addresses, and approximate dates of 
treatment, the RO would attempt to obtain evidence on his 
behalf.  

The RO also advised the appellant of the evidence obtained 
and considered in deciding his claims, in the October 2003 
SSOC.  In addition, the appellant was advised of the specific 
VCAA requirements in the February 2002 letter.  It thus 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (noting VA must communicate with 
claimants as to the evidentiary development requirements of 
the VCAA).  See also Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002) (requiring that the Board identify documents in 
file providing notification which complies with the VCAA).  

The Board is aware that, in a decision promulgated in 
September 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the Court 
of Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) (2003) 
as inconsistent with 38 U.S.C.A. § 5103(b)(1).  The Court 
found that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
But see Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. §§ 5102, 5103).

Inasmuch as the appellant has had more than ample time during 
the pendency of this matter in which to submit supportive 
information, evidence, and argument, and has in fact done so, 
the holding of the Federal Circuit in its decision in PVA, 
supra, has been fulfilled.  In any event, the recently 
enacted statute, Public Law No. 108-183, has essentially 
reversed the holding in the PVA case.

Therefore, the Board finds that no useful purpose would be 
served in remanding this matter for more development or 
procedural steps.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).  See also Kuzma v. 
Principi, 341 F.3d 1237, (Fed. Cir. 2003).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2002).

I.  Factual Background

In an April 1954 rating decision, the RO granted service 
connection for irritable colon and prostatitis, based on 
findings within one month of separation of service.  
Noncompensable evaluations were assigned for irritable colon 
and prostatitis.  

In February 1992, the appellant filed a claim seeking a 
compensable evaluation for his service-connected irritable 
colon and prostatitis.  By a September 1992 rating decision, 
the RO increased the evaluation to 10 percent disabling for 
irritable colon and prostatitis based on a VA examination in 
April 1992 and private clinical records dated from 1991 to 
1992.

An abdominal sonographic conducted in December 1991 revealed 
echogenic nodule in right posterior hepatic lobe, probably 
hemangioma.  

Sonogram reports conducted in May 1991 and May 1993 revealed 
an enlarged prostate.  

Private medical records dated in January 1992 show that the 
veteran was seen for follow-up for history of hemangioma of 
the liver and left sided abdominal pain.  The examination 
revealed left lower quadrant tenderness.  The impression was 
rule out diverticulitis or inflammatory bowel disease.  He 
was also seen with complaints of stomach pains.  The 
impression was rule out peptic ulcer disease.  

Private medical records dated in February 1992 show that the 
veteran was seen with complaints of severe abdominal pain.  
It was noted that he was evaluated and a sonogram was done 
which was negative as was an upper gastrointestinal with 
small bowel series and a colonoscopy.  The upper 
gastrointestinal and small bowel series was normal.  The 
examiner opined that a diagnosis of functional bowel syndrome 
was very possible.  

The veteran was accorded a VA stomach examination in April 
1992.  He complained of occasional epigastric pain.  An 
episode would last from one week to two to three weeks.  An 
examination of the abdomen revealed mild discomfort on 
palpation over the epigastric region and lower abdomen.  
Bowel sounds were normal.  The diagnosis was functional 
gastrointestinal disturbance.

The veteran was accorded a VA intestine examination in April 
1992.  He complained of occasional constipation and diarrhea.  
He also experienced abdominal cramps on and off since 1954.  
The diagnosis was history of irritable colon syndrome.

The veteran was accorded a VA alimentary appendage in April 
1992.  He complained of weakness in the afternoon, but felt 
better after rest.  He had lost 10 pounds.  The diagnosis was 
history of irritable colon syndrome.  An upper 
gastrointestinal series was normal.  

VA treatment records dated from April 1993 to June 1994 show 
that the veteran was seen with complaints of frequent 
urination and diarrhea.  The diagnoses were enlarged prostate 
and irritable colon\bowel.  Records dated from November 1994 
to November 1997 show that the veteran was treated for 
symptomotology consistent with his prostatitis and irritable 
colon.  

In support of his claims, the veteran has submitted several 
articles pertinent to prostatitis.  

During his personal hearing at the RO in July 1993, the 
veteran testified that he had more frequent urination.  He 
urinated three to four times, nightly and approximately every 
two hours during the day.  He continued to have blood in his 
urine.  He experienced difficulty voiding completely.  He 
experienced diarrhea and constipation, and sharp pains on the 
left side.  Stomach pains occurred once to twice weekly.  

The veteran was accorded a VA prostate residuals examination 
in August 1994.  He experienced urinary frequency, nocturia, 
and urgency hesitancy decreased urinary strain.  Uroflow 
tests results revealed poor flow.  The finding was 
obstructive uropitury.  

The veteran was accorded a VA stomach examination in August 
1994.  He experienced epigastric distress, belching, right 
sided and left sided pains lasting four to five hours, 
nightly.  A barium enema of the colon revealed no evidence of 
an obstructive or constrictive lesion, but mild degree of 
diverticulosis of the sigmoid colon.  

In a February 1995 medical statement, J.V., M.D., reported 
that the veteran had been under his care since October 1985 
for irritable bowel syndrome.  He experienced severe crampy 
abdominal pain once a month and episodes of alternating 
constipation, and diarrhea.  

The veteran was accorded a VA intestines examination in 
October 1997.  He had lost 10 pounds, but his was on diet.  
There was no nausea or vomiting.  He seldom experienced 
constipation, but mostly diarrhea about twice weekly with 
loose bowel movements.  He complained of pain on the right 
abdomen.  The examination revealed no malnutrition or anemia 
or evidence of debility.  The diagnosis was irritable colon.  

VA treatment records dated from November 1995 to November 
1997 show that the veteran was seen for prostatitis 
symptomatology including urinary frequency and nocturia.  

The veteran was accorded a VA genitourinary examination in 
November 1997.  He experienced decreased flow of stream, 
hesitancy, and frequent and urgent urination.  He experienced 
recurrent urinary tract infections.  The diagnosis was benign 
prostatic hypertrophy with recurrent urinary tract 
infections.  

In a November 1997 statement from S.T., M.D., it was noted 
that the veteran had been under his care for treatment of 
prostatitis since December 1995.  His symptoms included 
urinary frequency, peroneal and scrotal discomfort, and 
intermittent dysuria.  He experienced intermittent flare-ups 
and at least one episode of frank epididymitis.  

VA treatment records dated in February 1998 show that the 
veteran was seen and treated for his enlarged prostate and 
irritable colon as well as some other illnesses.  

During a travel board hearing held in May 1998, the veteran 
testified that he experienced constipation, abdominal 
distress and pain, and frequent cramping.  He was not on any 
prescribed medication for irritable colon.  His prostatitis 
affected his sex life.  He was on prescribed medication for 
prostatitis.  His prostatitis symptoms included urinary 
frequency, peroneal and scrotal discomfort, dysuria, and 
flare-ups of epididymitis.  

The veteran was accorded a VA genitourinary examination in 
September 1999.  He complained of urinary frequency, 
hesitancy, and decrease in stream.  The abdomen was benign.  
The scrotum and penis were normal.  He had a 50-gram smooth 
nontender prostate.  The diagnosis was history of chronic 
prostatitis.  

VA treatment records dated from November 2000 to September 
2001 show that the veteran was seen on a few occasions with 
symptoms of irritable bowel syndrome.  

The veteran was accorded a VA prostatitis examination in 
February 2001.  He complained of pain in the left testicle, 
dysuria, post void dripping, nocturia times two, and urgency.  
The physical examination revealed a slightly boggy prostate 
gland, which was tender on palpation.  The examiner stated 
that the veteran would probably experience recurrent episodes 
of prostatitis.  He was told to treat future episodes with 
hot sitz baths, stay away from caffeinated beverages, hot 
spicy foods, alcohol, and to take anti-inflammatory 
medication.  

The veteran was accorded a VA examination in December 2001.  
An examination of the abdomen revealed soft, positive bowel 
sounds.  There was no organomegaly noted.  The pertinent 
impression was irritable bowel syndrome.  

VA treatment records dated from May to November 2002 show 
that the veteran recurrent prostatitis had resolved, benign 
prostatitic hypertrophy remained stable, had normal urinary 
flow, and his irritable bowel syndrome remained stable.  

A May 2002 uroflow report indicated a history of prostatitis 
on Proscar and nocturia twice nightly.  The prostate was 
described as smooth.  The diagnosis was benign prostatic 
hypertrophy.  

The veteran was accorded a VA genitourinary examination in 
May 2003.  He complained of nocturia times three to four, 
daytime frequency and urgency with no dysuria or hematuria.  
The examination revealed a soft nontender abdomen.  There was 
no perineal pain on palpation.  The veteran failed to show 
for uroflow testing.  The diagnoses were chronic prostatitis 
and chronic pelvic pain syndrome.  

In an August 2003 addendum to the May 2003 examination 
report, a VA physician found that the veteran experienced 
post void dripping, recurrent pyuria with diurnal and 
noctural frequency, but did not require the constant wearing 
of an appliance, or urination at intervals of one hour or 
less.  There was no evidence of renal dysfunction but 
symptoms of obstructed voiding and voiding dysfunction were 
noted.  He had recurrent urinary tract infections that 
required antibiotics with no required hospitalizations.  
There was no evidence of stricture.   

II.  Pertinent Law and Regulations

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2003).  
Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2 
(2003).

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2003).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2003).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).

The Board notes that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

III.  Entitlement to an increased rating for irritable colon

The RO has evaluated the appellant's service-connected 
irritable colon as 10 percent disabling under 38 C.F.R. § 
4.114, Diagnostic Code 7319.  Under Diagnostic Code 7319, a 
10 percent rating is assigned for moderate irritable colon 
syndrome with frequent episodes of bowel disturbance and 
abdominal distress.  A 30 percent rating is in cases with 
severe irritable colon syndrome with diarrhea, or alternating 
diarrhea and constipation and more or less constant abdominal 
distress.  See 38 C.F.R. § 4.114.

Based upon a review of the evidence of record as summarized 
above, the Board has concluded that the service-connected 
irritable colon is no more than moderately disabling.  The 
evidence shows that at most the veteran has moderate 
irritable bowel syndrome, with frequent episodes of bowel 
disturbances with abdominal distress.  There is no evidence 
of record of severe irritable colon syndrome, with diarrhea 
or alternating diarrhea and constipation with more or less 
constant abdominal distress.  In this regard, when examined 
in December 2001, the veteran denied any abdominal pain, 
nausea, vomiting, diarrhea, or constipation.  VA outpatient 
treatment records dated in 2000 and 2001 show treatment for 
symptoms of irritable colon, however records dated in 2002 
are negative for any treatment of irritable bowel syndrome 
and in fact reflect that the disability has remained stable.  
The current 10 percent rating is assigned for frequent 
episodes of bowel disturbance with abdominal distress.  The 
disability clearly does not more nearly approximate the 
severe disability with more or less constant abdominal 
distress required for a higher rating. 

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2003).  However, there is no indication in the 
record that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
assigned evaluation.  The veteran has not required 
hospitalization for this disability during the period of this 
claim and the manifestations of this disability are not in 
excess of those contemplated by the schedular criteria.  
Therefore, referral of this case for extra-schedular 
consideration is not in order.  See Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

IV.  Entitlement to increased ratings for prostatitis

As this claim has been pending since 1993, the Board observes 
that there has been a substantial change in the diagnostic 
criteria for evaluating disorders of the genitourinary system 
during the pendency of this appeal.  These changes were 
effectuated as of February 17, 1994.

The United States Court of Appeals for Veterans Claims 
(Court) has held that if the applicable laws or regulations 
change while a case is pending, the version most favorable to 
the claimant applies, absent congressional intent to the 
contrary. Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  In a subsequent precedent opinion, however, the VA 
Office of General Counsel determined that when a provision of 
the VA rating schedule is amended while a claim for an 
increased rating under that provision is pending, the Board 
should first determine whether the intervening change is more 
favorable to the veteran.  If the amendment is more 
favorable, the Board should apply that provision to rate the 
disability for periods from and after the effective date of 
the regulatory change.  However, the Board may apply only the 
prior regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  See 
VAOPGCPREC 3-2000 (April 10, 1999).

Under the rating criteria in effect prior to February 17, 
1994, prostate gland injuries, infections, hypertrophy, and 
post-operative residuals were rated as for chronic cystitis, 
depending upon functional disturbance of bladder. 38 C.F.R. § 
4.115a, Code 7527 (1993).  The rating criteria for chronic 
cystitis provided for a 60 percent rating where incontinence 
existed, requiring constant wearing of an appliance; a 40 
percent rating for severe cystitis where there was urination 
at intervals of 1 hour or less and contracted bladder; a 20 
percent rating for moderately severe cystitis with diurnal 
and nocturnal frequency with pain, tenesmus; and a 10 percent 
rating for moderate cystitis with diurnal and nocturnal 
frequency; and a 0 percent rating for mild chronic cystitis.  
38 C.F.R. § 4.115a, Code 7512 (1993).

The medical evidence related to the period prior to February 
1994 revealed no more than moderate impairment with symptoms 
of diurnal and nocturnal frequency.  Thus an increased 
evaluation under the prior regulations was not warranted.  

Under current regulations, in effect since February 17, 1994, 
prostate gland injuries, infections, hypertrophy, and post- 
operative residuals are to be rated as voiding dysfunction or 
urinary tract infection, whichever is predominant.  38 C.F.R. 
§ 4.115b, Diagnostic Code 7527 (2003).  In the instant case, 
voiding dysfunction is the predominant impairment from the 
veteran's prostate problem.

Voiding dysfunction is to be rated as urine leakage, 
frequency, or obstructed voiding.  38 C.F.R. § 4.115a (2003).  
A 20 percent evaluation for urine leakage contemplates the 
wearing of absorbent materials, which must be changed less 
than 2 times per day.  A 40 percent rating is warranted for 
the wearing of absorbent materials, which must be changed 2 
to 4 times per day.  A 60 percent rating is warranted for 
continual urine leakage, post-surgical urinary diversion, 
urinary incontinence, or stress incontinence requiring the 
use of an appliance or the wearing of absorbent materials 
which must be changed more than 4 times per day.

A 20 percent evaluation for urinary frequency is warranted 
where there is a daytime voiding interval between one and two 
hours, or if the disability results in awakening to void 
three to four times per night.  A 40 percent rating is 
warranted for a daytime voiding interval of less than one 
hour, or if the disability results in awakening to void five 
or more times per night.  Urinary retention requiring 
intermittent or continuous catheterization warrants a 30 
percent rating.  A 20 percent rating is the maximum schedular 
rating for recurrent symptomatic urinary tract infections 
requiring drainage or frequent hospitalization (greater than 
two times/year), and/or requiring continuous intensive 
management warrant a 20 percent rating.  38 C.F.R. § 4.115a 
(2003).

1.  Entitlement to a rating in excess of 20 percent
for diabetes mellitus prior to February 18, 2001

Based on a review of the evidence, the Board finds that the 
veteran's contentions are not supported by the evidence and 
that an increased rating is not warranted for the period 
prior to February 18, 2001.  

As set forth above, the criteria for a rating greater than 
the 10 percent prostatitis for the period prior to February 
18, 2001 require one of the following: 1) use of an appliance 
or wearing of absorbent materials which must be changed at 
least once a day, 2) a daytime voiding interval between one 
and two hours or awakening to void three to four times per 
night, 3) recurrent urinary tract infections requiring 
drainage/frequent hospitalization (greater than two times per 
year), and or requiring continuous intensive management, 4) 
urinary retention requiring intermittent or continuous 
catherization.  

Prior to February 18, 2001, there was no evidence that the 
veteran required the use of an appliance or absorbent 
materials.  Treatment records prior to February 18, 2001 
revealed numerous complaints of urinary frequency, however 
there was no indication of daytime voiding intervals of 1 to 
2 hours, or that the veteran awakens 3 to 4 times a night to 
void.  In fact, VA treatment records dated in November 1995 
showed nocturia times 2, and in May 1996, urinary frequency 
was every three hours.  There were indications in the record, 
beginning with the VA examination in November 1997, of 
recurrent urinary infections (twice a year) requiring 
medication, however, there was no indication of the need for 
drainage, frequent hospitalization, or continuous intensive 
management that would support a higher evaluation for urinary 
tract infection.  There was also evidence of obstructed 
voiding (hesitancy and weak stream), but no evidence of 
urinary retention requiring intermittent or continuous 
catherization.  

Applying the regulations to the facts in the case, the Board 
finds that a disability rating in excess of 10 percent for 
the veteran's prostatitis prior to February 18, 2001 is not 
warranted.  The veteran did not require the use of pads, 
there was no evidence of daytime voiding intervals of 1 to 2 
hours or awakening 3 to 4 times a night to void, and there is 
no evidence that the veteran required catheterization, 
frequent drainage, or hospitalization.  There is also no 
evidence of renal dysfunction.  Therefore, the highest rating 
that can be assigned is 10 percent for daytime voiding 
intervals of 2 to 3 hours or awakening 2 times a night to 
void.  There is no basis on which to assign a higher rating 
prior to February 18, 2001.  38 C.F.R. § 4.115(a) (2003).

2.  Entitlement to a rating in excess of 20 percent
for prostatitis on and after February 18, 2001

Based on a review of the evidence, the Board finds that the 
veteran's contentions are not supported by the evidence and 
that an increased rating is not warranted for the period on 
and after February 18, 2001.  

As set forth above, the criteria for a rating greater than 
the 20 percent currently assigned for the veteran's 
genitourinary disability require one of the following: 1) use 
of an appliance or wearing of absorbent materials which must 
be changed at least twice a day, 2) a daytime voiding 
interval of less than one hour or awakening to void at least 
5 times per night, or 3) urinary retention requiring 
intermittent or continuous catheterization.  38 C.F.R. § 
4.115a (2003).

The Board finds that the veteran's prostatitis is currently 
manifested by urinary frequency of 3 to 4 times per night, 
and less frequently than hourly during the day; urinary 
hesitancy; some urinary leakage, but not enough to require 
use of absorbent pads or other materials; and symptoms of 
urgency.  He has not been prescribed an appliance or 
absorbent materials for urinary leakage, and does not claim 
the need for such items.  He has not reported a daytime 
voiding interval of less than one hour or awakening to void 
at least 5 times per night.  Furthermore, while there is 
evidence of recurrent urinary tract infections requiring 
antibiotic treatment, the veteran has not been hospitalized 
due to urinary tract infections.  Likewise, there is evidence 
of obstructed voiding (hesitancy and weak stream), but no 
evidence of urinary retention requiring intermittent or 
continuous catherization.  The preponderance of the evidence, 
therefore, establishes that the veteran has not met the 
criteria for a rating in excess of 20 percent for his 
prostatitis on and after August 18, 2001.  

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected prostatitis has markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1), which concern the 
assignment of extra-schedular evaluations in "exceptional" 
cases.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a rating in excess of 10 percent for irritable 
colon is denied.  

Entitlement to a rating in excess of 10 percent for 
prostatitis prior to February 18, 2001 is denied.  

Entitlement to a rating in excess of 20 percent for 
prostatitis on and after February 18, 2001 is denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



